Exhibit 10.3
CASH AMERICA INTERNATIONAL, INC.
Summary of 2010 Short Term Incentive Plan
     On January 27, 2010, the independent members of the Board of Directors (the
“Board”) of Cash America International, Inc. (the “Company”), on the
recommendation of its Management Development and Compensation Committee (the
“Committee”), approved the terms and conditions of the short term incentive
compensation plan for executive officers of the Company for 2010 (the “2010 STI
Plan”). The 2010 STI Plan will be administered under the Company’s Senior
Executive Bonus Plan approved by shareholders of the Company at its annual
meeting of shareholders on April 25, 2007, as amended. The 2010 STI Plan is a
cash incentive plan for the 2010 year that is available to the Company’s
executive officers. Under the 2010 STI Plan, a cash bonus pool may be funded
based on the Company’s achievement of certain financial objectives in 2010. The
2010 STI Plan will be administered by the Committee.
     The Committee established performance measures for the 2010 STI Plan based
on the Company’s goals for earnings before taxes, excluding any unusual items
(the “EBT”), and on profitability goals for each of its business units.
Incentives for the Company’s Chief Executive Officer, Chief Financial Officer
and General Counsel are based solely on the Company’s 2010 consolidated EBT
goals, and incentives for the presidents of the Company’s individual business
units, namely the President of the Company’s Retail Services Division and the
President of the Company’s Internet Services Division (collectively, the
“Division Presidents”), are tied to a combination of the Company’s consolidated
EBT goals and to the profitability goals for their respective business units.
Before any awards that are based on the Company’s 2010 EBT can be made available
under the 2010 STI Plan, the Company must exceed a threshold level of EBT in
2010. As the Company’s 2010 EBT increases above the established threshold, the
amount that can be made available for the portion of the award that is tied to
the Company’s 2010 EBT increases, with 100% of this portion of the targeted
award being available if the Company’s 2010 EBT exceeds the 2010 EBT threshold
by a targeted amount. Before any awards that are based on a Division’s 2010
profitability can be made available under the 2010 STI Plan, the Division’s
profitability must exceed a threshold level of Division profitability in 2010.
As a Division’s profitability exceeds the established threshold, the amount that
can be made available for the portion of the award that is tied to the
Division’s profitability increases, with 100% of this portion of the targeted
award being available if the Division’s 2010 profitability exceeds the
Division’s profitability threshold by a targeted amount. Additionally, awards
can exceed their respective targeted amounts if the Company’s 2010 EBT and/or
the applicable Division profitability increases above their established targeted
amounts, not to exceed a cap of 300%.

 



--------------------------------------------------------------------------------



 



     The following table sets forth the target percentages of each executive
officer’s base salary established as a target award if the Company achieves a
targeted 2010 EBT amount and the targeted profitability levels for the Company’s
business units, as applicable.

                                              Percentage of Target     2010 STI
Plan Target           Award Based on     Awards (expressed as   Percentage of
Target   Profitability of a Name   a percentage of base   Award Based on  
Division of the and Principal Position   salary)   Company EBT   Company
Daniel R. Feehan
    100 %     100 %     —  
Chief Executive Officer and President
                       
Thomas A. Bessant, Jr.
    65 %     100 %     —  
Executive Vice President — Chief Financial Officer
                       
Timothy S. Ho
    65 %     25 %     75 %(1)
President — Internet Services Division
                       
Dennis J. Weese
    65 %     50 %     50 %(2)
President and Chief Operating Officer— Retail Services Division
                       
J. Curtis Linscott
    62.5 %     100 %     —  
Executive Vice President, General Counsel and Secretary
                       

 

(1)   Based on the profitability of the Internet Services Division.   (2)  
Based on the profitability of the Retail Services Division.

     After December 31, 2010, the Committee will evaluate whether the Company
has met the threshold EBT and whether each Division has met its respective
threshold profitability measure, and will determine whether or not to pay awards
under the 2010 STI Plan and the amounts of such awards, if any. The Committee
has the sole discretion of whether to pay awards under the 2010 STI Plan and
whether to pay the awards in accordance with the goals set at the beginning of
the year or to base the awards on such other factors that the Committee may
determine. The 2010 STI Plan also contains a “clawback” provision that allows
the Committee to recoup all or some of the amount paid to an executive officer
under certain circumstances when there is a material restatement of the
Company’s financial results.

 